                   1       Aram Ordubegian (SBN 185142)
                           Annie Y. Stoops (SBN 286325)
                   2       ARENT FOX LLP
                           55 Second Street, 21st Floor
                   3       San Francisco, CA 94105
                           Telephone:    213.629.7400
                   4       Facsimile:    213.629.7401
                           Email:        aram.ordubegian@arentfox.com
                   5                     annie.stoops@arentfox.com
                   6       Counsel for the Debtor’s Former Directors and
                           Officers, Jim Newton, Mark Hatch, Doug Busch,
                   7       Dan Woods, and Mike Hilberman
                   8
                                                        UNITED STATES BANKRUPTCY COURT
                   9
                                         NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION
                10

                11         In re:                                                     Case No. 18-50398

                12                                                                    Chapter: 7
                           TECHSHOP, INC.,
                13                                                                    STIPULATION TO ALLOW THE
                                                 Debtor.                              DEBTOR’S FORMER DIRECTORS AND
                14                                                                    OFFICERS TO COLLECT LEGAL FEES
                                                                                      AND COSTS PURSUANT TO THE D&O
                15                                                                    POLICY

                16

                17

                18                  TO    THE       HONORABLE              M.     ELAINE         HAMMOND,     UNITED   STATES

                19     BANKRUPTCY JUDGE, AND ALL INTERESTED PARTIES:

                20                  This stipulation is made by and between Jim Newton, Mark Hatch, Doug Busch, Daniel

                21     Woods and Mike Hilberman (collectively, “Former Directors and Officers”) as former directors

                22     and officers of the above-captioned debtor, TechShop, Inc. (“Debtor”), on the one hand, and the

                23     chapter 7 trustee Doris A. Kaelin (“Trustee”) on behalf of the Debtor’s chapter 7 estate, on the other

                24     hand, by and through their respective counsel of record, to allow the Former Directors and Officers

                25     to collect legal fees and costs payable under the directors and officers coverage section of the

                26     Debtor’s general business and management indemnity policy (the “D&O Policy”).1

                27                                                           RECITALS

                28
                       1
A RENT F OX LLP
                           Movants and Trustee are hereinafter collectively referred to as the “Parties.”
ATTORNEYS AT LAW
  LOS ANGELES
            Case: 18-50398               Doc# 259        Filed: 11/30/20         Entered: 11/30/20 16:50:16    Page 1 of 4
                       AFDOCS/23235329.1
                   1   1.      On August 3, 2018, certain Former Directors and Officers filed the Motion for Relief from
                   2   the Automatic Stay, to the Extent Required, for Payment of D&O Insurance Proceeds [Dkt. No.
                   3   143] (“First RFS Motion”) to allow their counsel, Arent Fox LLP (“Arent Fox”), to collect legal
                   4   fees and costs pursuant to the D&O Policy.
                   5   2.      On or around September 25, 2019, the Parties entered into a stipulation to grant the First
                   6   RFS Motion [Dkt. No. 232] (“RFS Stipulation”), wherein as an interim resolution, the Trustee
                   7   agreed that subject to certain fee caps, the Former Directors and Officers could obtain payment of
                   8   defense costs for Arent Fox’s representation of the Former Directors and Officers in the following
                   9   actions: (a) the Santa Clara County Superior Court action entitled, John S. and James L. Knight
                10     Foundation v. Techshop San Jose, LLC et al. (Case No. 18CV330469) (“Knight Foundation
                11     Action”); (b) the action maintained by the Trustee and filed in the United States District Court,
                12     Northern District of California, Oakland Division, entitled TechShop, Inc. v. Dan Rasure, et al.
                13     (Case No. 4:18-CV-01044-HSG(JCS)) (“Rasure Action”), and (c) the action filed by the Trustee in
                14     this bankruptcy case entitled Doris A. Kaelin, Ch. 7 Tr. of the Bankruptcy Estate of TechShop, Inc.
                15     v. Doug Busch, et al. (Case No. 20-05003) (“Trustee Action”) (together with the Knight Foundation
                16     Action and the Rasure Action, collectively the “Actions”).
                17     3.      On September 25, 2019, the Court entered an order approving the RFS Stipulation. [Dkt.
                18     No. 233].
                19     4.      On June 11, 2020, having found that the terms of the RFS Stipulation were too onerous, the
                20     Former Directors and Officers filed a second relief from stay motion for an order finding that the
                21     liability coverage proceeds under the D&O Policy are not property of the Debtor’s bankruptcy
                22     estate or alternatively, granting relief from the automatic stay for the Former Directors and Officers
                23     to obtain coverage in accordance with the terms of the D&O Policy (“Second RFS Motion”) [Dkt.
                24     No. 242].
                25     5.      On June 24, 2020, the Trustee filed her opposition to the Second RFS Motion [Dkt. No.
                26     246].
                27     6.      On August 25, 2020, the Former Directors and Officers withdrew the Second RFS Motion
                28     to allow the Parties to focus their time and resources on the issues presented in the underlying
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
            Case: 18-50398          Doc# 259      Filed: 11/30/20     Entered: 11/30/20 16:50:16        Page 2 of 4
                       AFDOCS/23235329.1
                                                                       -2-
                   1   adversary proceeding [Dkt. No. 250].
                   2   7.     On June 21, 2019, the Court entered the order approving the settlement of the Knight
                   3   Foundation Action [Dkt. No. 217].
                   4   8.     On Jun 26, 2019, a judgment was entered in the Rasure Action and the case was terminated.
                   5   9.     On November 24, 2020, the Court entered the order approving the settlement of the Trustee
                   6   Action [Dkt. No. 258] (“Settlement Order”).
                   7   10.    For legal services rendered in the Knight Foundation Action, Arent Fox has incurred fees
                   8   and costs in the total amount of $263,416.53 ($243,958.50 in fees and $19,461.03 in costs). To
                   9   date, Arent Fox has been paid $200,505.74 and is owed the remaining balance of $62,913.79.
                10     11.    For legal services rendered in both the Rasure Action and the Trustee Action, Arent Fox
                11     has incurred fees and costs in the total amount of $878,532.14 ($845,905.00 in fees and $32,627.14
                12     in costs). To date, Arent Fox has been paid $328,696.02 and is owed the remaining balance of
                13     $549,836.12.
                14     12.    The Parties have agreed that upon the Settlement Order becoming a Final Order the fee caps
                15     set forth in the RFS Stipulation are no longer applicable and that, upon “Consummation of the
                16     Settlement reached in the Trustee Action”, Arent Fox may collect the fees and costs owed for its
                17     representation of the Former Directors and Officers in the Actions pursuant to the terms of the D&O
                18     Policy. For purposes of this stipulation, “Consummation of the Settlement reached in the Trustee
                19     Action” means that (i) the Trustee has received the sum of $950,000 in good and available funds
                20     from or on behalf of the Former Directors and Officers; and (ii) the Settlement Order is a final order
                21     that is not the subject of any appeal or stay pending appeal.
                22     13.    Arent Fox agrees to hold in trust the balance of its fees and costs received pursuant to its
                23     representation of the Former Directors and Officers in the Actions as identified in this stipulation
                24     ($612,749.91) through December 8, 2020, the date which the Settlement Order becomes final and
                25     unappealable.
                26     ///
                27     ///
                28     ///
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
            Case: 18-50398          Doc# 259      Filed: 11/30/20     Entered: 11/30/20 16:50:16        Page 3 of 4
                       AFDOCS/23235329.1
                                                                       -3-
                     30




Case: 18-50398   Doc# 259   Filed: 11/30/20   Entered: 11/30/20 16:50:16   Page 4 of 4
